Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of five counts of attempted murder in the first degree (Penal Law §§ 110.00, 125.27 [1] [a] [vii]), and one count each of attempted robbery in the first degree (Penal Law §§ 110.00, 160.15 [2]) and criminal possession of a weapon in the second degree (Penal Law § 265.03 [2]). The verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The evidence supports the jury’s finding that defendant intended to cause the death of the victims by firing his weapon while running toward them (see, People v Cabassa, 79 NY2d 722, 728, cert denied sub nom. Lind v New York, 506 US 1011). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Onondaga County, Brunetti, J. — Attempted Murder, 1st Degree.) Present — Denman, P. J., Green, Pine, Hayes and Hurlbutt, JJ.